Citation Nr: 0614473	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1990.  He is service connected for a lumbar spine disability 
incurred during a period of Active Duty for Training 
(ACDUTRA) on June 19, 1992.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2004, the Board remanded 

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1990.  He is service connected for a lumbar spine disability 
incurred during a period of Active Duty for Training 
(ACDUTRA) on June 19, 1992.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2004, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.


FINDINGS OF FACT

The veteran's service connected thoracolumbar spine 
disability does not prevent him from securing and following 
substantially gainful employment consistent with his 
occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service 
connected thoracolumbar spine disability precludes him from 
securing and following substantially gainful employment.  
According to his statements and testimony of record, he 
reports chronic and severe low back pain aggravated by 
activities such as bending, squatting and prolonged sitting 
or standing.  He also reports right lower extremity pain and 
numbness aggravated by bending.  His activities of daily 
living are limited due to pain, and he cannot perform any 
activity in a sustained manner.  His pain interferes with his 
sleep and he has early awakening due to leg cramps.  He 
reports an exacerbation of symptoms occurring 1-2 times per 
month requiring 2-3 days of bedrest and 3-4 days before 
resuming normal activities.

With respect to his educational and vocational history, the 
veteran indicates having been denied reenlistment in the Army 
Reserves in 1996 due to his lumbar spine disability.  He 
served as a drill instructor.  At that time, he had a history 
of working as Area Coordinator with the Mississippi Emergency 
Management Agency since August 1980.  He served as a liaison 
between local, state and federal governments covering 82 
counties that involved an extensive amount of driving.  His 
back symptoms required him to stop and rest while on the 
highways.  He had a lot of freedom to adjust his work duties 
during exacerbations of back pain, and he never confided the 
extent of his disability to his employer.  He retired early 
at the same time he was denied reenlistment with the Army 
Reserves stating "I felt I needed to move on both of them." 
His highest earning period was in 1995 wherein he earned 
$32,000.  He last worked in July 1996.  His educational 
history includes obtaining his GED.  

After his retirement in 1996, the veteran submitted an 
employment application with "Home Quarters" but was never 
contacted.  He bought and resold items at flee markets and 
had a tax identification number.  He provided vague testimony 
as to the amount of income he earned in this business.  He 
first indicated that he had earned $15,000 in his best year, 
but then retracted his statement indicating that the costs of 
running his business were higher than his gross income.  He 
indicated that his most recent earnings were approximately 
$2,000 per year, and he had just about quit this business due 
to losses.  He had not reported any of this income to the 
Internal Revenue Service. 

Briefly summarized, the veteran is service connected for a 
lumbar spine disability incurred during a period of ACDUTRA 
on June 19, 1992.  He reported symptoms of low back pain with 
numbness and tingling of the right lower extremity.  A 
magnetic resonance imaging (MRI) scan demonstrated a large 
extruded disc fragment at L5-S1, a moderately large herniated 
nucleus pulposus (HNP) with moderately severe stenosis at L1-
2, and mild disc bulge at L4-5 with mild stenosis.  In 
November 1992, he underwent laminectomy and discectomy at L5-
S1 on the right.  However, he continued to experience pain 
and numbness of the right lower extremity with increased pain 
on increased activity.  

VA examination in October 1994 included clinical findings of 
trace right ankle jerk with decreased sensation over the S1 
dermatome of the right foot.  VA examination in December 1995 
indicated an impression of traumatic arthritis of the lower 
lumbar area, tight hamstrings suggesting an element of 
stenosis, and neurological examination suggesting 
irritability of the right L4 foot.  An RO rating decision 
dated January 1996 established a 60% rating for residuals of 
back injury with extruded disc, L5-S1, status post 
laminectomy and discectomy.  This rating has remained in 
effect to the current appeal.  Service connection is not in 
effect for any other disease or disability.

In March 1996, the veteran received notice from the U.S. Army 
Reserves that he was medically disqualified for retention by 
reason of herniated nucleus pulposus with more than mild 
symptoms.

Clinical findings during the appeal period demonstrate 
thoracolumbar spine motion ranging from 10-80? of forward 
flexion, 0-20? of extension, 15?-20 of right lateral bending, 
15?-20? of left lateral bending, and 10-30? degrees of 
rotation bilaterally.  See VA examination reports dated 
February 1997, September 2002; and July 2004; VA outpatient 
clinic records (OPT's) dated September 17, 2002 and March 17, 
2003.  Repetition did not result in any additional limitation 
of motion.  See VA examination report dated July 2004.  His 
clinical findings are also significant for tenderness over 
L5, positive straight leg raising, diminished to absent 
reflex of the right ankle, and sensory loss over the right 
L5-S1 dermatomes.  See VA examination reports dated February 
1997, January 1998, September 2002, August 2003 and July 
2004; VA OPT's dated February 15, 1997, August 13, 1997, 
October 31, 1997, March 1, 2002, March 20, 2002, September 
12, 2002, September 17, 2002, March 17, 2003, September 23, 
2003, June 9, 2004, February 8, 2005, December 9, 2004 and 
May 9, 2005.  He has also reported instances of left lower 
extremity pain.  See VA OPT's dated September 17, 2002, 
January 2, 2003 and December 18, 2002.  He has straightening 
of the normal lordotic curve.  See VA examination report 
dated August 27, 2003.  He has normal muscle strength in the 
lower extremities.  See VA examination reports dated 
September 2002 and July 2004; VA OPT's dated September 17, 
2002, March 17, 2003, September 23, 2003, June 9, 2004 and 
December 9, 2004.  His symptoms interfere with his sleep.  
See VA OPT dated March 15, 2004.  He has required prescribed 
bedrest on occasion.  See VA OPT dated December 2004.

In January 1998, a VA examiner commented that the veteran had 
significant residuals from radiculopathy and almost certain 
permanent sensory loss with no reasonable suggestion of 
improvement but, other than the sensory loss and minor reflex 
difference, the veteran's neurologic deficits "were not 
great."

VA examination in September 2002 included the following 
opinion:

... it is obvious that [the veteran] has marked 
limitations in range of motion due to lack of 
effort and pain, and the protective mechanism is 
mainly due to pain.  There is no loss of balance 
noted.  Coordination is a central nervous system 
function.  No complaints of fatigue were offered 
and this is a subjective complaint.  No evidence 
of weakness noted.  During the acute exacerbations 
he can have further limitations in his functional 
capacity, the extent of which cannot be determined 
as it depends mostly on the severity of the pain.  
As mentioned above, except for the L5 radicular 
symptoms, there is no other neurological damage 
noted in terms of weakness."



VA examination in August 2003 included the following opinion:

The veteran does have a chronic back condition 
which, during exacerbations, would profoundly 
limit range of motion, decrease his coordination, 
and increase his fatigability.  These, however, 
could not be quantified with medical certainty on 
the date of examination.  It can be stated, 
though, that he has a condition which would keep 
him from being able to do any activity that 
required extended standing, bending, stooping, 
carrying or climbing.  Also, the nature of the 
pain in the back is such that any extended sitting 
position leads to increased pain requiring his 
getting up and stirring around in order to get 
some degree of pain relief.  He is never free of 
pain and has to take medication on a daily basis, 
varying in quantity, for management of the 
problem.  It was noted the veteran was profoundly 
depressed on the day of examination with him 
stating this has been a problem for him, having 
been active all of his life and now being more 
sedentary secondary to chronicity of the pain and 
limitation of activity.  He is being followed for 
depression at the VA.

In July 2004, a VA examiner who reviewed the claims folder 
provided the following opinion:

The 2507 request that I determined whether or not 
this man is totally unemployable with a lumbar 
spine disability of sufficient severity to 
preclude him from all forms of substantially 
gainful employment.  I believe it is more likely 
than not that he could perform a job which allowed 
him to change positions i.e., sit part of the 
time, stand part of the time, and walk part of the 
time.  He could not perform frequent bending or 
lifting in excess of 10 pounds.  

DeLuca, I could detect no objective evidence of 
weakness, incoordination, fatigability or loss of 
motion due to the above.  I am unable to estimate 
the range of motion, amount of pain or functional 
capacity during a flare-up without resorting to 
speculation.

Thereafter, the veteran's clinic records include his report 
of increased back pain.  An MRI in January 2005 demonstrated 
that the lumbar spine was osteoporotic with compression 
deformities involving the L5, L3 and T12 vertebral bodies.  
The radiologist indicated that the compression fractures 
"could be secondary to osteoporosis."  A resident note in 
January 2005 indicated that the compression fractures "are 
unrelated to trauma" and an additional note in February 2005 
indicated a diagnosis of multiple myeloma with pathological 
compression fractures (fx's).  Further MRI examination 
demonstrated lesions in the clavicles, both humeri, skull, 
proximal right radius and suspected in the ribs.  A bone 
survey indicated an impression of multiple widespread lytic 
lesions in the bones consistent with metastatic disease.  He 
was issued a back brace, a wheelchair and placed on 
chemotherapy.

The veteran's 60 percent schedular rating for his service 
connected thoracolumbar spine disability, which is his only 
service connected disability, meets the schedular criteria 
for a TDIU rating.  38 C.F.R. § 4.16(a) (2005).  Thus, he 
would be entitled to TDIU if the evidence shows that, due to 
his service connected disability, he is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).  Neither age nor nonservice 
connected disability may be considered a factor.  38 C.F.R. § 
3.341(a) (2005). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC Op. No. 75-91 (Dec. 27, 1991).  
However, a TDIU claim is limited to the issue as to whether a 
claimant is capable of performing the physical and mental 
acts required by employment, and not whether he/she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran has over 25 years of work experience as a state 
agency administrator.  He has developed communication skills 
through his liaison activities with local, state and federal 
governments.  He also has developed leadership skills as a 
drill instructor with the Army Reserves.  His current 
symptoms of the service connected thoracolumbar spine include 
painful and limited motion, tenderness, positive straight leg 
raising test, absent reflex of the right ankle, and sensory 
loss over the right L5-S1 dermatomes.  He has occasional 
symptoms in the left lower extremity.  However, he has normal 
muscle strength in the lower extremities.  He reports flare-
ups of symptoms with prolonged activity such as sitting, 
standing and driving.  Undoubtedly, he would be limited to a 
sedentary occupation.  There is medical opinion that he is 
unable to sit or stand for extended periods of time, but no 
medical opinion that he is unable to secure and maintain 
substantially gainful employment consistent with his 
educational and vocational background.  To the contrary, 
there is opinion from a VA examiner in July 2004 who, upon 
review of the claims folder, concluded that it is more likely 
than not that he could perform a job which allowed him to 
change positions.

The Board finds, by a preponderance of the evidence, that the 
veteran's service connected thoracolumbar spine disability 
does not prevent him from securing and following 
substantially gainful employment consistent with his 
occupational experience.  This finding is based upon the 
clinical findings of record and the opinion of the VA 
examiner in July 2004.  In this respect, the veteran is 
capable of performing a sedentary occupation, similar to his 
past vocational experiences, when reasonable accommodations 
are made to allow him to periodically change positions.  The 
veteran himself has provided vague testimony as to whether 
his self-employment with flea market sales has constituted 
substantially gainful employment.  His personal belief as to 
his inability to work due to his thoracolumbar spine 
disability, while well-intentioned, holds little probative 
value as he is not shown to be competent to speak to matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  The 
medical opinion in this case indicates that he is capable of 
securing and following substantially gainful employment 
consistent with his occupational experience.  The claim of 
entitlement to TDIU, therefore, must be denied.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated March 8, 2004 satisfied elements (1), (2), 
(3) and (4) as listed above.  This letter notified him of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the documents explained that VA would help him get such 
things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  He was provided the criteria for establishing 
entitlement to TDIU.  Furthermore, he was advised "Please 
provide us with any evidence or information you may have 
pertaining to your appeal.  In particular, we are interested 
in evidence and/or information which is not already of record 
with the VA."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The claim was remanded by the Board in February 2004, a 
notice compliant letter was sent on March 8, 2004 and the 
claim was then readjudicated.  An additional notice letter 
was sent to the veteran on August 27, 2005.  Additionally, 
the rating decision on appeal, the statement of the case 
(SOC), the supplemental statements of the (SSOC's) and the 
Board's remand directives told him what was necessary to 
substantiate his claim throughout the appeals process.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
There is no indication that any aspect of the notice 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.

Any further notice to the veteran would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA clinic records 
identified as relevant to the claim on appeal.  There are no 
outstanding requests to obtain any other evidence and/or 
information for which the veteran has identified and 
authorized VA to obtain on his behalf.  He has been denied 
disability benefits from the Social Security Administration 
(SSA) and the record contains the VA clinic records and 
examination reports that have been identified by the veteran 
as the only available treatment records.  Thus, obtaining the 
actual SSA legal decision would prove no benefit to the 
veteran.

The Board remanded the claim in February 2004 in order to 
obtain an adequate opinion as to whether the veteran's 
thoracolumbar spine disability prevented him from securing or 
maintaining substantially gainful employment.  The 
examination report obtained, dated July 2004, directly 
responded to the Board's remand directives and provided a 
rationale for the opinion expressed.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.




ORDER

The claim of entitlement to TDIU is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


